Citation Nr: 1756772	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  12-11 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an increased initial disability rating for post-traumatic stress disorder (PTSD). 

2. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel



INTRODUCTION

The Appellant is a veteran served honorably in the United States Army from May 1967 to July 1970, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the last VA examination to assess the Veteran's PTSD was conducted in February 2012.  The Veteran asserts that his symptoms have worsened since then.  Appellant's IHP, p. 3 (dated Nov. 7, 2017).  When the evidence of record does not reflect the current state of the claimant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  When a claimant asserts that the severity of a disability has increased since the most recent VA examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (Apr. 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, this appeal is remanded for an additional examination.  Because the TDIU claim is inextricably intertwined with the increased rating claim, that too is remanded. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for another VA examination with a psychologist or psychiatrist to evaluate the current severity of his service-connected PTSD.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with the scheduled examination and the examination report must reflect that these items were reviewed.  All indicated tests and studies are to be performed, and the examiner should fully describe all current symptomatology associated with the Veteran's service-connected psychiatric disability.  The Veteran's lay assertions must also be fully discussed and considered.  

The examiner is also asked to describe in detail all functional impairment, including occupational impairment, resulting from the Veteran's service-connected psychiatric disability.  The Veteran's lay assertions must again be considered and discussed when providing this information.  

If any opinion is offered, a complete rationale must be provided in support of this opinion.  If any opinion cannot be offered without resort to mere speculation, the examiner should fully explain why this is the case and identify what, if any, additional information or evidence might allow for a more definitive opinion.  

2. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for a response.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



